DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and are rejected under 35 U.S.C. §103.
Claims 13-18 are being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).
Claims 13-18 are rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “online module” in claims 13-15 and “offline module” in claims 13 and 18.  
The Examiner notes that the term “module” is not explicitly defined in the specification.  Since the associated functional descriptors (i.e., “online” and “offline”) provide no indication of how the modules are implemented, the functional descriptors are not considered to be a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitations referring to “online module” and “offline module” in independent claim 13 invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the specification discusses functions performed by the “modules,” it does not provide any details or structure for performing the claimed functions of these “modules.”  Since the claimed functions of the “modules” could potentially be performed using hardware, software, or a combination of hardware and software, the term “module” does not provide an adequate description of a particular structure such that one of ordinary skill in the art would understand the structure being used to implement the claimed functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.  
Dependent claims 14-18 are also rejected based on dependency.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18
Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon et al. (U.S. Patent Publication No. 2018/0102938).

Claim 1
Regarding claim 1, Yoon discloses:
A method to predict a disaster for a computer system based on logs, the method comprising: 
representing existing logs as first vectors by tokenizing the existing logs (Yoon: ¶ [0121]-[0125] (tokenization of log messages and comparison of tokenized log message vectors to determine similarity to log messages in a cluster)); 
partitioning the first vectors into clusters, the clusters representing disaster types (Yoon: ¶ [0118]-[0120]; ¶ [0129]-[0130] (log messages are assigned to clusters)); 
selecting representative vectors for the clusters (Yoon: ¶ [0121]-[0125]); 
representing a new log of the computer system as a second vector by tokenizing the new log (Yoon: ¶ [0121]-[0125]); 
matching the second vector to a cluster by comparing the second vector and the representative vectors (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vectors to determine similarity to representative log message vectors in a cluster to determine a similarity value)); and 
categorizing the new log as a disaster type represented by the cluster (Yoon: ¶ [0034]-[0035] (one or more representative machine-generated data records may be selected for each cluster, with the records corresponding to an alarm, alert, error, notification, or warning); ¶ [0062] (log data in log messages represents an event, such as a failure)).

	Yoon teaches clustering of log messages and tokenizing log messages into a vector to determine their similarity to representative log message vectors in a cluster (Yoon: ¶ [0118]-[0130]).  Yoon does not explicitly teach categorizing logs as a disaster type as described in the claim.  However, Yoon teaches that data records in a cluster may correspond to an alarm, alert, error, notification, or warning, and that the data in log messages represents an event, such as a failure Yoon: ¶ [0034]-[0035]; ¶ [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that each cluster could be categorized based on the type of log messages contained within the cluster and that the categories could reflect specific types of alerts or failures.  One of ordinary skill in the art would be motivated to categorize clusters of log messages is such a way in order to detect serious failures (such as a disaster) in a timely manner.

Claims 2-4 and 6
Regarding claim 2, Yoon discloses: 
The method of claim 1, wherein matching the second vector to the cluster by comparing the second vector and the representative vectors comprises: 
computing similarity scores between the second vector and the representative vectors (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vector to representative log message vectors for an initial cluster to determine similarity to representative log message vectors in a cluster by calculating a similarity value)); 
determining if a highest similarity score is greater than a threshold, the highest similarity score being between the second vector and a representative vector of the cluster (Yoon: ¶ [0121]-[0125] (the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence between the vectors)); and 
when the highest similarity score is greater than the threshold, concluding the
second vector matches the cluster (Yoon: ¶ [0121]-[0125] (the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence/match between the vectors)).

Regarding claim 3, Yoon discloses: 
The method of claim 2, wherein when the highest similarity score is not greater than the threshold: 
computing additional similarity scores between the second vector and first vectors in the cluster; and when an additional similarity score is greater than the threshold, concluding the
second vector matches the cluster (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vector to representative log message vectors to determine similarity to representative log message vectors in an initial cluster by calculating a similarity value; the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence/match between the vectors; if the threshold is not exceeded, there is not a match and comparison is made to representative log message vectors of other clusters)).

Regarding claim 4, Yoon discloses:
The method of claim 3, wherein a similarity score is a ratio between a number of overlapping unique tokens between two vectors and a total number of unique vectors in the two vectors (Yoon: ¶ [0122]-[0123] (Similarity value corresponds to degree of overlap between one or more first representative log messages and one or more second representative log messages; the similarity value may pertain to overlap between two log messages in terms of token count, token content, and/or token position.  It would be obvious to one of ordinary skill in the art to be able to determine the number of unique tokens and unique vectors based on the values of token count, token content, and/or token position in order to determine unique vectors and unique token and obtain the ratio described in the claim.)).

Regarding claim 6, Yoon discloses: 
The method of claim 1, further comprising: 
assigning recovery solutions for the clusters; and applying a recovery solution for the cluster to the computer system (Yoon: ¶ [0083] (Corrective Action Engine may perform any necessary functions and/or actions as appropriate based on the processed log data)).

Claims 7-10 and 12
Claims 7-10 and 12 contain limitations for a computer readable storage medium which are similar to the limitations recited for the method in claims 1-4 and 6, respectively, and are
rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 13-16 and 18
Claims 13-16 and 18 contain limitations for a system which are similar to the limitations recited for the method in claims 1-4 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 5, 11, and 17
Claims 5, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon et al. (U.S. Patent Publication No. 2018/0102938) in view of Umanesan (U.S. Patent Publication No. 2014/0334739).

Claim 5
	Regarding claim 5, Yoon does not explicitly disclose, but Umanesan teaches:
The method of claim 3, wherein a similarity score is a cosine distance between vectors (Umanesan: ¶ [0016]).

Yoon teaches using a hamming distance as possible similarity values and states that other types of similarity values can be used (Yoon: ¶ [0126]), but does not specify the similarity score being a cosine distance between vectors as described in the claim.  Umanesan teaches calculating distance metrics between two event logs including Hamming distance and Cosine similarity  (Umanesan: ¶ [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate the distance between vectors as taught by Umanesan in conjunction with determining a similarity value as taught by Yoon.  Metric distances are often conceptualized in a metric space and known methods of calculating the distance function directly compare the values in the different character strings being evaluated (such as the token vectors taught by Yoon) (Umanesan: ¶ [0016]).


Claim 11
Claim 11 contains limitations for a computer readable storage medium which are similar to the limitations recited for the method in claim 5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 17
Claim 17 contains limitations for a system which are similar to the limitations recited for
the method in claim 5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed
above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113